DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12, 14, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Ogle et al. (USPGPub 2012/0323211).
Re Claim 1, Agah discloses a device for treating an aneurysm (Agah Fig. 5 - the device of Agah is suitable for treatment of an aneurysm without modification as a product of only intended use), comprising: a shaft (260, 270); a first balloon (268) attached to a distal end of the shaft (260, 270), wherein the first balloon (268) is configured to anchor the device (wherein the limitation “configured to anchor the device” is a functional limitation and an inherent characteristic of prior art Agah where the structure of Agah possesses the functionally defined limitations of the claimed apparatus - See MPEP 2114); and a second balloon (278) attached to a proximal end of the shaft (260, 270) (Agah ¶ 0081); wherein the second balloon (278) is configured to displace blood from a sac of the aneurysm when expanded (Agah ¶ 0081; Fig. 5; Abstract; wherein the dimensions of the balloons are necessarily suitable for stopping retrograde blood flow and/or for displacing blood from an aneurysmal sac). 
	However, Agah does not disclose wherein the second balloon is configured to substantially align with an aneurysm and comprises a plurality of pores for delivering a therapeutic agent to the aneurysm, and wherein the plurality of pores of the second balloon are configured to place an interior volume of the second balloon in fluid communication with an intravascular environment of the aneurysm. Ogle discloses a medical device (Ogle Figs. 7A-10) comprising a balloon (250) wherein the balloon (250) is configured to substantially align with an aneurysm (as seen in Ogle Figs. 8-10), wherein the balloon (250) comprises a plurality of pores (260) for delivering a therapeutic agent to an aneurysm (Ogle ¶ 0070, 0092) and wherein the plurality of pores (260) of the balloon (250) are configured to place an interior volume of the second balloon (250) in fluid communication with an intravascular environment of the aneurysm (Ogle ¶ 0070 - teaching delivery of a stabilization agent through the pores of the balloon to an aneurysm; ¶ 0092), the configuration for stabilizing a section of blood vessel that comprises the aneurysm and applying even therapeutic agent delivery along the portion of the balloon comprising the plurality of pores (Ogle ¶ 0009-0010). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second balloon of Agah to substantially align with an aneurysm and comprises a plurality of pores for delivering a therapeutic agent to the aneurysm, and wherein the plurality of pores of the second balloon are configured to place an interior volume of the second balloon in fluid communication with an intravascular environment of the aneurysm, the configuration as disclosed by Ogle for stabilizing a section of blood vessel that comprises the aneurysm and applying even therapeutic agent delivery along the portion of the balloon comprising the plurality of pores.

Re Claim 2, Agah in view of Ogle disclose all of the limitations of Claim 1. Agah fails to disclose wherein the second balloon is conformable to the sac of the aneurysm. Ogle teaches a balloon (250) conformable to the sac of the aneurysm wherein a compliant balloon does not apply excessive force against the vessel walls thus avoiding damage to the site of the aneurysm (Ogle ¶ 0064-0065). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second balloon of Agah in view of Ogle to be conformable to the sac of the aneurysm as disclosed by Ogle wherein a compliant balloon does not apply excessive force against the vessel walls thus avoiding damage to the site of the aneurysm.

Re Claim 5, Agah in view of Ogle disclose all of the limitations of Claim 1. Agah discloses a kit including the device of Claim 1 and a hydrolyzer (Agah ¶ 0140, 0056 - contrast media). However, Agah fails to disclose a kit including PGG. Ogle discloses a kit including a catheter and PGG for the treatment of an aneurysm wherein PGG is naturally occurring, relatively non-toxic and not expected to exhibit significant side effects (Ogle ¶ 0007, 0053, 0055, 0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the kit of Agah in view of Ogle pentagalloyl glucose (PGG) as disclosed by Ogle for the treatment of an aneurysm wherein PGG is naturally occurring, relatively non-toxic and not expected to exhibit significant side effects.

Re Claim 6, Agah discloses a catheter for treating an aneurysm (Agah Fig. 5 - the device of Agah is suitable for treatment of an aneurysm without modification as a product of only intended use), the catheter comprising: an elongate body (260, 270) configured to be introduced into a blood vessel, the elongate body (260, 270) having a proximal end, a distal end, and a main shaft (270) having a lumen (273) extending therethrough; a first inflatable balloon (268) coupled to the distal end of the elongate body (260, 270), the first inflatable balloon (268) having an interior volume in fluid communication with a first inflation lumen (263) (Agah ¶ 0082); and a second inflatable balloon (278) coupled to the elongate body proximally to the first inflatable balloon (268), the second inflatable balloon (278) having an interior volume in fluid communication with a second inflation lumen (274), wherein the second inflatable balloon (278) circumferentially surrounds the elongate body (260, 270) (Agah ¶ 0081- 0082; Figs. 5-10).
	However, Agah fails to disclose wherein the second inflatable balloon is configured to be substantially aligned with the aneurysm and conformable to a sac of the aneurysm when expanded; wherein the second inflatable balloon comprises a plurality of pores disposed on a surface of the second inflatable balloon configured to place the interior volume of the second inflatable balloon in fluid communication with an intravascular environment of the blood vessel. Ogle discloses a medical device (Ogle Figs. 7A-10) comprising a balloon (250) wherein the balloon (250) is configured to substantially align with an aneurysm (as seen in Ogle Figs. 8-10), wherein the balloon (250) comprises a plurality of pores (260) disposed on a surface of the balloon (250) wherein the plurality of pores (260) of the balloon (250) are configured to place an interior volume of the second balloon (250) in fluid communication with an intravascular environment of the blood vessel (Ogle ¶ 0070 - teaching delivery of a stabilization agent through the pores of the balloon to an aneurysm; ¶ 0092), the configuration for stabilizing a section of blood vessel that comprises the aneurysm and applying even therapeutic agent delivery along the portion of the balloon comprising the plurality of pores (Ogle ¶ 0009-0010).
	Furthermore, Ogle discloses the balloon (250) is conformable to the sac of the aneurysm wherein a compliant balloon does not apply excessive force against the vessel walls thus avoiding damage to the site of the aneurysm (Ogle ¶ 0064-0065). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second inflatable balloon of Agah to be substantially aligned with the aneurysm and conformable to a sac of the aneurysm when expanded; wherein the second inflatable balloon comprises a plurality of pores disposed on a surface of the second inflatable balloon configured to place the interior volume of the second inflatable balloon in fluid communication with an intravascular environment of the blood vessel as disclosed by Ogle, the configuration for stabilizing a section of blood vessel that comprises the aneurysm and applying even therapeutic agent delivery along the portion of the balloon comprising the plurality of pores. in addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second inflatable balloon of Agah to be conformable to the sac of the aneurysm as disclosed by Ogle wherein a compliant balloon does not apply excessive force against the vessel walls thus avoiding damage to the site of the aneurysm.

Re Claim 7, Agah in view of Ogle disclose all of the limitations of Claim 6. Agah further discloses wherein the main shaft (270) extends through the second inflatable balloon (278) and the distal end of the main shaft (270) forms the distal end of the elongate body (260, 270) (Agah Figs. 5-7 - wherein when first catheter 260 is slidably received within second lumen 273, the distal end of second catheter 270 forms the distal end of the elongate body - ¶ 0082).

Re Claim 8, Agah in view of Ogle disclose all of the limitations of Claim 7. Agah also discloses wherein the first inflation lumen (263) and the second inflation lumen (274) are formed within the main shaft (270) (Agah Figs. 6 and 7).
Re Claim 9, Agah in view of Ogle disclose all of the limitations of Claim 6. Agah further discloses wherein the elongate body (260, 270) further comprises a second shaft (260) having a lumen (265) extending therethrough, the second shaft (260) being disposed within the lumen (273) of the main shaft (270), the first inflatable balloon (268) being coupled to a distal end of the second shaft (260) and the second inflatable balloon (278) being coupled to a distal end of the main shaft (270) (as seen in Agah Fig. 5).

Re Claim 12, Agah in view of Ogle disclose all of the limitations of Claim 6. Agah discloses a kit including the catheter of Claim 6 and a hydrolyzer (Agah ¶ 0140, 0056 - contrast media). However, Agah fails to disclose a kit including PGG. Ogle discloses a kit including a catheter and PGG for the treatment of an aneurysm wherein PGG is naturally occurring, relatively non-toxic and not expected to exhibit significant side effects (Ogle ¶ 0007, 0053, 0055, 0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the kit of Agah in view of Ogle pentagalloyl glucose (PGG) as disclosed by Ogle for the treatment of an aneurysm wherein PGG is naturally occurring, relatively non-toxic and not expected to exhibit significant side effects.

Re Claim 14, Agah in view of Ogle disclose all of the limitations of Claim 12. Agah also discloses a kit including the device of Claim 6 and a hydrolyzer (Agah ¶ 0140, 0056 - contrast media).

Re Claim 22, Agah in view of Ogle disclose all of the limitations of Claim 9. Agah fails to disclose wherein the second inflatable balloon is generally a prolate spheroid shape. Ogle discloses wherein the inflatable balloon (Ogle Figs. 7A-10) is generally a prolate spheroid shape forming an annular interior volume that surrounds an elongate body (252), wherein a balloon with a prolate spheroid shape permits even therapeutic agent delivery through pores along the length of the balloon (Ogle Figs. 7A-10; ¶ 0010). Furthermore, Agah provides guidance on changing the size and/or shape of its balloons while maintaining functionality (Agah ¶ 0153). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the second inflatable balloon of Agah in view of Ogle to be generally a prolate spheroid shape forming an annular interior volume that surrounds the elongate body, the configuration as disclosed by Ogle wherein a balloon with a prolate spheroid shape permits even therapeutic agent delivery through pores along the length of the balloon.
	In addition, Agah discloses its second inflatable balloon (278) forming an annular interior volume that surrounds the elongate body (260, 270) (as seen in Agah Figs. 5 and 7), and with regard to balloon shape, it would have been an obvious matter of design choice to modify Agah’s balloon shape to be generally a prolate spheroid since applicant has not disclosed that having the second inflatable member have a generally a prolate spheroid shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the second inflatable member being shaped as a generally a prolate spheroid, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA1975).

Re Claim 24, Agah in view of Ogle disclose all of the limitations of Claim 9. Agah further discloses wherein the maximum expanded diameter of the second inflatable balloon (278) is greater than the maximum expanded diameter of the first inflatable balloon (268) and wherein the length of the expanded second inflatable balloon (278) is greater than the length of the expanded first inflatable balloon (268) (as seen in Agah Fig. 5).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Ogle et al. (USPGPub 2012/0323211) as applied to Claim 9 above, and further in view of Boatman (USPGPub 2009/0254064).
Re Claim 25, Agah in view of Ogle disclose all of the limitations of Claim 9. However, Agah in view of Ogle fail to disclose wherein a third inflatable balloon disposed within the interior volume of the second inflatable balloon, the third inflatable balloon having an interior volume in fluid communication with a third inflation lumen, where in expansion of the third inflatable balloon is configured to at least partially expand the second inflatable balloon, and wherein expansion of the third inflatable balloon is configured to facilitate expulsion of at least a partial volume of inflation fluid disposed within the interior volume of the second inflatable balloon through the pores into the intravascular environment.
	Boatman discloses an interior inflatable balloon (214) disposed within the interior volume of the balloon (212), the interior inflatable balloon (214) having an interior volume in fluid communication with an inflation lumen (as seen in Boatman Fig. 6), wherein expansion of the interior inflatable balloon (214) is configured to at least partially expand the balloon (212), and wherein expansion of the interior inflatable balloon (214) is configured to facilitate expulsion of at least a partial volume of inflation fluid disposed within the interior volume of the balloon (212) through the pores (215) into the intravascular environment (Boatman ¶ 0062- 0063) to provide a substantially equal rate, volume, pressure, or any combination, of fluid flow through the pores of the outer balloon at a fixed fluid delivery pressure (Boatman ¶ 0010).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second inflatable balloon of Agah in view of Ogle to include a third inflatable balloon disposed within the interior volume of the second inflatable balloon, the third inflatable balloon having an interior volume in fluid communication with a third inflation lumen, wherein expansion of the third inflatable balloon is configured to at least partially expand the second inflatable balloon, and wherein expansion of the third inflatable balloon is configured to facilitate expulsion of at least a partial volume of inflation fluid disposed within the interior volume of the second inflatable balloon through the pores into the intravascular environment as disclosed by Boatman to provide a substantially equal rate, volume, pressure, or any combination, of fluid flow through the pores of the outer balloon at a fixed fluid delivery pressure.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Ogle et al. (USPGPub 2012/0323211) as applied to Claim 9 above, and further in view of Carrison et al. (USPGPub 2005/0027247). 
Re Claim 31, Agah in view of Ogle disclose all of the limitations of Claim 9. Agah in view of Ogle fail to disclose wherein the second inflatable balloon comprises a membrane that is less compliant than a membrane of the first inflatable balloon. Carrison discloses a balloon catheter (Carrison Figs. 1 and 2) comprising a first inflatable balloon (15) and a second inflatable balloon (14) wherein the second inflatable balloon comprises a membrane that is less compliant than a membrane of the first inflatable balloon wherein a more compliant or flexible balloon is useful for repeated inflation/deflation (Carrison ¶ 0053). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the second inflatable balloon of Agah in view of Ogle comprise a membrane that is less compliant than a membrane of the first inflatable balloon as disclosed by Carrison wherein a more compliant or flexible balloon is useful for repeated inflation/deflation.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Ogle et al. (USPGPub 2012/0323211) as applied to Claim 6 above, and further in view of Cesare (USPGPub 2009/0198266).

Re Claim 32, Agah in view of Ogle disclose all of the limitations of Claim 6. Agah in view of Ogle fail to disclose wherein the first inflatable balloon comprises a generally spherical shape and the second inflatable balloon comprises a generally prolate spheroid shape. Cesare discloses a balloon catheter (Cesare Figs. 1 and 3) comprising a first inflatable balloon (24) having a generally spherical shape and a second inflatable balloon (28) comprising a generally prolate spheroid shape wherein the second inflatable balloon (28) is configured for dilation whereas the first inflatable balloon (24) is configured for positioning the balloon catheter (Cesare ¶ 0029-0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first and second inflatable balloons of Agah in view of Ogle such that the first inflatable balloon comprises a generally spherical shape and the second inflatable balloon comprises a generally prolate spheroid shape, just such a configuration as disclosed by Cesare wherein the second inflatable balloon is configured for dilation whereas the first inflatable balloon is configured for positioning the balloon catheter.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Ogle et al. (USPGPub 2012/0323211) as applied to Claim 1 above, and further in view of Cesare (USPGPub 2009/0198266).
Re Claim 33, Agah in view of Ogle disclose all of the limitations of Claim 6. Agah in view of Ogle fail to disclose wherein the first balloon comprises a generally spherical shape and the second balloon comprises a generally prolate spheroid shape. Cesare discloses a balloon catheter (Cesare Figs. 1 and 3) comprising a first balloon (24) having a generally spherical shape and a second balloon (28) comprising a generally prolate spheroid shape wherein the second balloon (28) is configured for dilation whereas the first balloon (24) is configured for positioning the balloon catheter (Cesare ¶ 0029-0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first and second balloons of Agah in view of Ogle such that the first balloon comprises a generally spherical shape and the second balloon comprises a generally prolate spheroid shape, just such a configuration as disclosed by Cesare wherein the second inflatable balloon is configured for dilation whereas the first inflatable balloon is configured for positioning the balloon catheter.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Ogle et al. (USPGPub 2012/0323211) as applied to Claim 1 above, and further in view of Glickman (USPN 5,919,163). 
Re Claim 34, Agah in view of Ogle disclose all of the limitations of Claim 6. Agah in view of Ogle fail to disclose wherein a separation distance between the first inflatable balloon and the second inflatable balloon is fixed. Glickman discloses a balloon catheter (Glickman Fig. 8) comprising a first inflatable balloon (167) and a second inflatable balloon (166) wherein a separation distance between the first inflatable balloon (167) and the second inflatable balloon (166) is fixed (Glickman Abstract teaching the balloons having a maximum and minimum separation distance, these maximum and minimum separation distances representing fixed separation distances), the device configured for preventing over extending or over shortening the treatment window between the first inflatable balloon and the second inflatable balloon. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first inflatable balloon and the second inflatable balloon of Agah in view of Ogle to have a separation distance between the first inflatable balloon and the second inflatable balloon that is fixed, the dual balloon configuration as disclosed by Glickman for preventing over extending or over shortening the treatment window between the first inflatable balloon and the second inflatable balloon.

Response to Arguments
Applicant’s arguments filed 02/23/2022 with respect to 112 indefinite rejections of Claims 27-30 have been fully considered and are persuasive. Due to cancellation of Claims 27-30, 112 indefinite rejection of Claims 27-30 are hereinafter withdrawn. Examiner has also withdrawn the 102(a)(1) rejection of Claim 1 over Krolik et al. as the reference is not a suitable piece of prior art. Specifically, applicant’s arguments on Page 8 of the response directed to Krolik’s teaching of pores not being used for placing an interior volume of the second balloon in fluid communication with an intravascular environment are compelling. All rejections relying on Krolik et al. as a primary reference are hereinafter withdrawn.

Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to primary reference Agah begin at the top of Page 9 of the response. At the top of Page 11 of the response, applicant states “[o]ne of ordinary skill in the art would not have thought to modify the second balloon of Agah to include a plurality of pores for delivering a therapeutic agent to an aneurysm.” Applicant goes on to argue that “Agah already contemplates a suitable mechanism for delivering its therapeutic agent (namely, the infusion aperture 279).” However, modification of Agah to include drug delivering pores on one of its two balloons does not frustrate the purpose of therapeutic agent delivery through an infusion aperture. The modification of Agah to comprise pores merely increases the functionality of the Agah device. Applicant also argues “[o]ne of skill in the art reviewing the teachings of Agah would not be motivated to add a plurality of pores to one of the balloons as this would not result in rapid infusion and would decrease aperture size and increase flow resistance (from which Agah teaches away).” This is incorrect where the infusion aperture of Agah is maintained after pores are placed on the surface of one of its balloons. The inflation lumen for the modified balloon would also be acting as an infusion lumen of a therapeutic agent, different from the infusion aperture of Agah. 
	In the middle of Page 11 of the response, applicant continues to argue that “the stated purpose of the two balloons of Agah is to occlude and isolate a target treatment region between the two balloons” and that modification of one of the balloons “would frustrate the stated purpose of the balloons to occlude and thus would be counterintuitive.” However, the modification of one of the balloons of Agah to include pores would not prevent isolation of a target treatment area between its two balloons. The modification of one of the balloons of Agah to include pores does not change any of the recited functionality of Agah. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783